Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/771,472 filed on 6/10/2020 is presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 6/10/2020, 12/10/2020 and 6/07/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Design and Implementation for Automated Troubleshooting using Data Mining” by Eleni Rozaki.
Please note that this document was cited in the IDS dated 12/10/2020. However, the copy is not legible. The examiner has located a legible version of the document online and attached it to this Office Action. 

 As per claim 1, Rozaki discloses a failure analysis device comprising a non-transitory computer readable medium for storing instructions; and a processor configured to execute the instructions for: 
discriminating an occurrence of a failure based on a value of an attribute using a learning model for discriminating the occurrence of the predetermined failure (Page 20, Figure 6);
wherein the learning model is trained by using a cause attribute associated with a cause of the predetermined failure (First paragraph, page 21 together with Training Data in figure 1, page 11);
 and identifying the cause of the predetermined failure and countermeasures therefor (Fig. 6 of D1).

As per claim 2, Rozaki further discloses wherein the processor is further configured to execute the instructions for:  
performing learning to obtain a learning model by using training data including a plurality of sets of values of a plurality of attributes including a cause attribute and failure occurrence information indicating whether a predetermined failure has occurred (Page 21, first paragraph as well as Training Data in Figure 1, page 11).

As per claim 3, Rozaki further discloses wherein the processor is further configured to execute the instruction for:  
generating a binary tree, as a learning model, by defining a condition regarding an attribute as a node other than a leaf node and defining a discriminant for discriminating the presence or absence of an occurrence of the predetermined failure as a leaf node (See “NORM”, “WARN” and “CR” in Figure 6);
identifying a discriminant corresponding to the leaf node of the binary tree using a value of the attribute, discriminating the occurrence of the predetermined failure based on the value of the attribute and the discriminant (See “CR(14.0)” vs “NORM(9.0/1.0)” in Figure 6);
identifying a cause of the predetermined failure based on a coefficient value of an explanatory variable corresponding to a cause attribute included in the discriminant, and identifying a countermeasure preliminarily associated with the cause (See “TCHDropRate <= 5” and “RAB > 15.55” in Fig. 6).

As per claim 4, Rozaki further discloses wherein the processor is further configured to execute the instructions for: 
generating a decision tree, as a learning model (Fig. 6, Page 20), by defining a condition regarding an attribute as a node other than a leaf node and defining information indicating the presence or absence of an occurrence of the predetermined failure as a leaf node (See “NORM”, “WARN” and “CR” in Figure 6);
identifying whether the leaf node corresponding to the value of the attribute indicates the occurrence of the predetermined failure based on the value of the attribute and the decision tree (See “>13.93” in Fig. 6); and 
identifying a cause of the predetermined failure preliminarily associated with the cause attribute used as the condition in nodes from the leaf node to the root node indicating the occurrence of the predetermined failure and countermeasures therefor (Fig. 6).

As per claim 5, Rozaki further discloses wherein the processor is further configured to execute the instructions for: 
 generating, as a learning model, a discriminant for discriminating the presence or absence of an occurrence of the predetermined failure (Fig. 6, page 20. See also, Fig. 3, page 19);
discriminating the occurrence of the predetermined failure based on the value of the attribute and the discriminant, identifying a cause of the predetermined failure based on a coefficient value of an explanatory variable corresponding to a cause attribute included in the discriminant (See “TCHAvailablitiy <= 99.22” in Fig. 3); and 
identifying a countermeasure preliminarily associated with the cause (Fig. 6).

As per claim 6, Rozaki further discloses further comprising a storage unit which stores a set of a cause, a cause attribute, and a countermeasure for a predetermined failure preliminarily associated with each other (Fig. 1, page 11).

As per claims 7-11, they are method claims having similar limitations as cited in claims 1-6 and are rejected under the same rationale.

As per claims 12-16, they are medium claims having similar limitations as cited in claims 1-6 and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        6/15/2022